Citation Nr: 1104599	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-19 960 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral knee arthritis, 
including as secondary to service-connected degenerative disc 
disease with low back pain and radiculitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1982 to September 
1991. 
This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2008 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his bilateral knee arthritis disability 
is due to service, and in the alternative, secondary to his 
service-connected degenerative disc disease of the low back 
disability.  A VA examiner in July 2008 diagnosed degenerative 
joint disease of the bilateral knees, worse on the left than the 
right.  The examiner opined that the Veteran's bilateral 
degenerative joint disease of the knees is not at least as likely 
as not caused by or due to his service, indicating that his 
weight along with his age are major factors in causing his 
bilateral knee condition.  The examiner was specifically asked to 
provide an opinion on direct service connection; however, another 
examination is necessary to address the question of whether the 
Veteran's bilateral knee condition is caused or aggravated by his 
service-connected low back disability.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  This includes any 
increase in severity of a nonservice-connected disease that is 
proximately due to or the result of a service-connected 
disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The record includes the Veteran's credible assertion that his 
bilateral knee disability is due to his service-connected low 
back disability, and as an opinion on secondary service 
connection has not been obtained, a medical opinion is necessary 
to decide the claim.  38 C.F.R. § 3.159(c)(4).   

Accordingly, the case is REMANDED for the following actions:

1.   Review the claims file and ensure that 
all notice obligations have been satisfied in 
accordance with the recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, and any other applicable legal 
precedent.  Specifically, issue appropriate 
notice on the Veteran's claim of entitlement 
to service connection for a bilateral knee 
disorder as secondary to service-connected  
degenerative disc disease with low back pain 
and radiculitis. 

Specifically, the Veteran should be apprised 
of any information and medical or lay 
evidence not of record that is necessary to 
substantiate the claim.  This should include 
the elements of a service connection claim on 
a secondary basis.  The letter should also 
explain what evidence VA will seek to provide 
and what evidence the claimant is expected to 
provide.  Additionally, the notice should 
explain how disability ratings and effective 
dates are determined.  A copy of the notice 
letter must be included in the claims 
file.

2.  Schedule the Veteran for an appropriate 
VA examination in order to determine whether 
his service-connected low back disability 
caused, contributed or aggravated (worsened) 
the bilateral knee disability.  The claims 
folder should be made available to the 
examiner for review.  Any indicated 
evaluations, studies, and tests deemed to be 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file, particularly post-service 
treatment records and the July 2008 VA 
examination.  

Based on the examination and review of the 
record, the examiner should answer the 
following:

Is it at least as likely as not that any 
currently demonstrated right or left knee 
disorder is caused or aggravated (made worse) 
by the Veteran's service-connected low back 
disability?  If the examiner concludes that 
aggravation occurred, the examiner must 
identify the degree of aggravation above and 
beyond the baseline level of severity of the 
nonservice-connected disability.  

A rationale for all opinions expressed should 
be provided.  

The examiner is informed that aggravation is 
defined for legal purposes as a chronic 
worsening of the underlying condition versus 
a temporary flare-up of symptoms, beyond its 
natural progression.  If aggravation is 
present, the clinician should indicate, to 
the extent possible, the approximate level of 
the right and/or left knee disability(s) 
present (i.e., a baseline) before the onset 
of the aggravation. 

3.  Thereafter, readjudicate the Veteran's 
claim, with application of all appropriate 
laws and regulations.  If the decision with 
respect to the claim remains adverse to the 
Veteran, he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


